ORDER

No. 208,874

WRIT GRANTED AND MADE PEREMPTORY.
Relator was sentenced as a multiple offender under La.R.S. 15:529.1. The record fails to reflect that Relator was duly cautioned of his right to remain silent. State v. Johnson, 432 So.2d 815 (La.1983). Accordingly, the sentence imposed on Relator on May 23, 1984 is vacated and set aside and. the case is remanded to the District Court for resentencing in accordance with law, including application of La.C.Cr.P. Art. 894.1. State v. Miles, 472 So.2d 909 (La.1985) writ den., 494 So.2d 1173 (La.1986); State v. Rious, 490 So.2d 1195 (La.App. 3 Cir.1986). We find assignments of error numbers 3, 4, and 5 to be without merit.

No. 209,571

WRIT GRANTED AND MADE PEREMPTORY.
Relator was sentenced as a multiple offender under La.R.S. 15:529.1. The record fails to reflect that Relator was duly cautioned of his right to remain silent or of his right to a formal hearing and his right to require the State to prove the issue of his identity as the same person who was previously convicted of the prior felonies charged in the multiple offender bill. State v. Johnson, 432 So.2d 815 (La.1983); State v. Walker, 432 So.2d 1057 (La.App. 3 Cir.1983). Accordingly, the sentence imposed on Relator on August 22, 1984 is vacated and set aside, and the case is remanded to the District Court for resentencing in accordance with law, including application of La.C.Cr.P. Art. 894.1. State v. Miles, 472 So.2d 909 (La.1985) writ den., 494 So.2d 1173 (La.1986); State v. Rious, 490 So.2d 1195 (La.App. 3 Cir.1986). We find assignments of error numbers 3, 4, and 5 to be without merit.